Case 1:21-cv-23330-JEM Document 1 Entered on FLSD Docket 09/15/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                              CASE NO.

  ATLANTIC FOREST PRODUCTS LLC,

                          Plaintiff,

  vs.

  JOHN ABELL CORPORATION,

                    Defendant.
  _____________________________________/

                                            COMPLAINT

         Plaintiff, Atlantic Forest Products LLC (“AFP” or “Plaintiff”), by its attorneys Rivkin

 Radler LLP, submits the following as and for its Complaint against Defendant John Abell

 Corporation (“JOHN ABELL” or “Defendant”).

                                  PRELIMINARY STATEMENT

         1.      This is a simple case involving JOHN ABELL’s wrongful repudiation of a contract

 for the sale of goods and refusal to accept delivery of said goods, in particular, lumber products,

 that it contracted to buy. After the sale was made with “No cancellations,” AFP began shipment

 of the goods, but JOHN ABELL refused to take delivery for the sole reason that the price of lumber

 had dropped. However, AFP already paid for those goods (at the then-market cost) and is entitled

 to get paid on its contract as a price drop is not grounds for a party to walk away from its contractual

 obligations. Yet, that is what JOHN ABELL did, leaving AFP “holding the bag.”

                                               PARTIES

         2.      Plaintiff AFP is a Maryland limited liability company with a principal place of

 business in Baltimore, Maryland, whose members are as follows:
Case 1:21-cv-23330-JEM Document 1 Entered on FLSD Docket 09/15/2021 Page 2 of 8




                a. John A. Chisholm, who is domiciled in and a citizen of Maryland.

                b. Robert Hettinger, who is domiciled in and a citizen of Maryland.

                c. Christopher McCarthy, who is domiciled in and a citizen of Maryland.

        3.      Upon information and belief, Defendant JOHN ABELL is a Florida corporation

 with a business address of 10500 SW 186 Street, Miami, FL 33157.

                                 JURISDICTION AND VENUE

        4.      This Court has jurisdiction over this action under diversity principles pursuant to

 28 U.S.C. § 1332 and other appropriate rules, regulations, statutes, and ordinances.

        5.      The amount in controversy exceeds $75,000.00.

        6.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) and (c) as JOHN

 ABELL maintains its principal place of business in this district.

                                      FACTUAL BACKGROUND

        7.      AFP is in the business of selling and distributing building materials, lumber, and

 supplies.

        8.      Upon information and belief, JOHN ABELL is a residential and commercial

 building supplier specializing in lumber, metal stud, ceiling and wall products serving large or

 small quantity orders.

        9.      The parties’ relationship began on or about January 14, 2008, when JOHN ABELL

 engaged AFP to provide wholesale building materials, hereinafter, “goods and supplies.”

        10.     JOHN ABELL also sought to purchase goods from AFP on credit and submitted a

 Commercial Credit Application to AFP. JOHN ABELL received a line of credit, the total of which

 varied at times.




                                                  2
Case 1:21-cv-23330-JEM Document 1 Entered on FLSD Docket 09/15/2021 Page 3 of 8




        11.     To utilize its line of credit and purchase goods, JOHN ABELL would submit

 purchase orders to AFP and then would receive invoices by email at michelle@johnabellcorp.com

 after billing was processed for the goods and supplies it purchased.

        12.     The purchase orders specified the goods and supplies JOHN ABELL purchased,

 the price of the goods and supplies, and directed JOHN ABELL to provide payment within 15

 days of its receipt of the invoice and JOHN ABELL would receive a 2% discount on the invoice

 for timely payment.

        13.     On or about April 27, 2021, JOHN ABELL and AFP entered into a contract by

 which AFP agreed to sell and deliver, and JOHN ABELL agreed to accept and buy a certain

 amount of plywood for the price of $498,336.00.

        14.     Specifically, on or about April 27, 2021, JOHN ABELL created and submitted to

 AFP 12 purchase orders (Purchase Order Nos. 243321, 243322, 243323, 243324, 243325, 243326,

 243327, 243328, 243316, 243317, 243318, and 243320) (the “Purchase Orders”) for the purchase

 of 5/8-inch and 3/4-inch plywood. See annexed hereto a copy of the Purchases Orders as Exhibit

 “A.”

        15.     On the same day, AFP replied via email to JOHN ABELL that “we cant [sic] cancel

 these one [sic] they are entered. Disclaimer**** firm orders, no cancellations allowed, Please

 confirm you understand this policy**** I cant [sic] confirm orders until you confirm disclaimer.”

 JOHN ABELL replied, “Understood!” See annexed hereto a copy of the April 27, 2021 email

 exchange as Exhibit “B.”

        16.     Thus, pursuant to the terms and conditions of the contract, AFP was to supply 5/8-

 inch and 3/4-inch plywood to JOHN ABELL for the contract price of $498,336.00 as called for in

 the Purchase Orders.


                                                 3
Case 1:21-cv-23330-JEM Document 1 Entered on FLSD Docket 09/15/2021 Page 4 of 8




        17.     Also, pursuant to the terms and conditions of the contract, JOHN ABELL expressly

 “[u]nderstood” and agreed that it could not cancel its orders.

        18.     The applicable contract was for the sale of goods, governed by the Uniform

 Commercial Code (“UCC”). See Fla. Stat. Ann. § 672.102.

        19.     In accordance with the terms and conditions of the contract, AFP purchased the

 necessary amount of plywood to be, in turn, sold and delivered to JOHN ABELL.

        20.     On June 29, 2021, JOHN ABELL requested that AFP release shipment of the

 plywood pursuant to the Purchase Orders. AFP confirmed that it would release shipment and that

 the plywood would begin shipping by the end of the following week.

        21.     However, on the next day, June 30, 2021, JOHN ABELL attempted via email to

 renegotiate a lower price of the plywood due to price changes of the material.

        22.     AFP never agreed to any modification of the contract price.

        23.     Despite the clear and unambiguous terms of the contract, JOHN ABELL attempted

 to cancel all 12 Purchase Orders on July 13, 2021 via email. That same day, AFP rejected JOHN

 ABELL’s notice to cancel, citing the “no cancellation” terms of the contract.

        24.     AFP urged JOHN ABELL to retract its claimed cancellation.

        25.     In performing its obligations under the contract, AFP shipped one of the 12 orders

 the week of July 19, 2021, but JOHN ABELL refused delivery of that shipment, and in addition,

 JOHN ABELL refused to accept delivery of the remaining 11 shipments.

        26.     On the date of tender, July 28, 2021, the market value of the 5/8-inch and 3/4-inch

 plywood under the Purchase Orders was $221,760.00, which represents a $276,576.00 loss from

 the contract price.




                                                  4
Case 1:21-cv-23330-JEM Document 1 Entered on FLSD Docket 09/15/2021 Page 5 of 8




        27.     AFP has also incurred incidental damages from the storage of the plywood in an

 amount no less than $2,700.00.

        28.     As a direct result of JOHN ABELL’s repudiation of the contract by cancelling the

 plywood order and refusing delivery, AFP has suffered a loss of no less than $279,276.00.

        29.     Alternatively, if this measure of damages is inadequate to put AFP in as good

 position as performance would have done, AFP seeks lost profits, including incidental damages,

 pursuant to § 672.708(2), Fla. Stat.

        30.     All conditions precedent to the bringing of these claims have been satisfied,

 performed, excused or are futile.

                                    COUNT I
              BREACH OF CONTRACT – WRONGFUL REJECTION OF GOODS
                               § 672.708, Fla. Stat.

        31.     AFP incorporates by reference the averments of Paragraphs 1 through 30 above as

 though the same were fully set forth herein.

        32.     JOHN ABELL which sought to purchase goods from AFP on credit, completed a

 Commercial Credit Application (the “Application”), and submitted same to AFP.

        33.     On April 27, 2021, JOHN ABELL created and submitted the Purchase Orders to

 AFP for certain plywood.

        34.     AFP informed JOHN ABELL that it could not cancel the Purchase Orders under

 any circumstances and that JOHN ABELL must acknowledge this disclaimer before the Purchase

 Orders would be confirmed by AFP.

        35.     JOHN ABELL confirmed its understanding of the cancellation disclaimer, and the

 Purchase Orders were confirmed.




                                                 5
Case 1:21-cv-23330-JEM Document 1 Entered on FLSD Docket 09/15/2021 Page 6 of 8




        36.     Upon confirmation that the Purchase Orders could not be cancelled, AFP and JOHN

 ABELL entered into a contract by which AFP agreed to sell and deliver, and JOHN ABELL agreed

 to accept and buy, a certain amount of plywood for the contract price of $498,336.00.

        37.     AFP performed all of the conditions of the contract to be performed on AFP’s part.

 During the week of July 19, 2021, AFP was ready and willing to deliver the goods covered by the

 contract, and duly tendered the first shipment of goods to JOHN ABELL.

        38.     JOHN ABELL attempted to cancel the Purchase Orders and refused to accept the

 goods or to pay for them pursuant to the contract.

        39.     On the date of tender, the market value of the goods was $221,760.00.

        40.     AFP has been damaged by JOHN ABELL’s attempted cancellation and refusal to

 accept the goods in the amount of $276,576.00.

        41.     AFP has also incurred incidental damages in an amount no less than $2,700.00.

        42.     Alternatively, if this measure of damages is inadequate to put AFP in as good

 position as performance would have done, AFP seeks lost profits, including incidental damages,

 pursuant to § 672.708(2), Fla. Stat.

        43.     Accordingly, AFP demands Judgment against JOHN ABELL in the amount to be

 determined at trial but no less than $279,276.00.




                                                  6
Case 1:21-cv-23330-JEM Document 1 Entered on FLSD Docket 09/15/2021 Page 7 of 8




                                             COUNT II
                                     PROMISSORY ESTOPPEL
                                        (In the Alternative)

         44.     Plaintiff incorporates by reference the averments of Paragraphs 1 through 43 above

 as though the same were fully set forth herein.

         45.     For the purposes of this Count, AFP alleges, in the alternative, in the event it is

 determined that there was no applicable contract or contractual provision, or that the promises

 made were outside of and for actions by the parties that were not covered by any existing contract

 otherwise referred to and that the UCC is inapplicable.

         46.     JOHN ABELL made a promise not to cancel the Purchase Orders under any

 circumstance.

         47.     At the time it made its promise, JOHN ABELL reasonably expected to induce

 action on the part of AFP to purchase the plywood to be sold and delivered to JOHN ABELL.

         48.     AFP took action by purchasing the plywood to be sold and delivered to JOHN

 ABELL in reliance on JOHN ABELL’s promise.

         49.     As a result of JOHN ABELL’s attempted cancellation of the orders and refusal to

 accept delivery, AFP is in possession of plywood that has significantly decreased in value,

 resulting in an injustice.

         50.     Accordingly, AFP demands Judgment against JOHN ABELL in the amount to be

 determined at trial but no less than $279,276.00.

         WHEREFORE, Plaintiff ATLANTIC FOREST PRODUCTS, LLC, demands that a

 Judgment be entered in its favor:

         A.      On the First Cause of Action against JOHN ABELL CORPORATION, for

 compensatory damages in an amount to be determined at trial but not less than $279,276.00,


                                                   7
Case 1:21-cv-23330-JEM Document 1 Entered on FLSD Docket 09/15/2021 Page 8 of 8




 together with interest, costs, and such other relief the Court deems just and proper and alternatively,

 for lost profits, including incidental damages; and

        B.      On the Second Cause of Action against JOHN ABELL CORPORATION, for

 compensatory damages in an amount to be determined at trial but not less than $279,276.00,

 together with interest, costs and such other relief the Court deems just and proper.


 Dated: September 15, 2021.


                                        By:     /s/ Kevin C. Kaplan
                                                Kevin C. Kaplan, Esq.
                                                Florida Bar No. 933848
                                                kkaplan@coffeyburlington.com
                                                lperez@coffeyburlington.com
                                                service@coffeyburlington.com
                                                COFFEY BURLINGTON, P.L.
                                                2601 South Bayshore Drive, Penthouse One
                                                Miami, Florida 33133
                                                Telephone: (305) 858-2900
                                                Facsimile: (305) 858-5261

                                                Attorneys For Plaintiff
                                                Atlantic Forest Products LLC




                                                   8
